          Case 1:20-cr-00063-PGG Document 13 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                  ORDER
JOSE BRITO,
                                                              20 Cr. 63 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

April 20, 2020 is adjourned to May 22, 2020 at 10:30 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Pursuant to the Standing Order In Re: Coronavirus/COVID-19 Pandemic, No. 20

Misc. 196 (S.D.N.Y. Apr. 20, 2020), and upon the application of Jose Brito, by and through his

counsel, Zawadi Baharanyi, and with the consent of the United States of America, by and

through Assistant United States Attorney Nicholas Chiuchiolo, it is further ORDERED that the

time from April 20, 2020 through May 22, 2020 is excluded under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of justice served by the granting of

this continuance outweigh the interest of the public and the Defendant in a speedy trial, because

it will permit the parties to continue preparing for the status conference in light of the ongoing

COVID-19 public health emergency.

Dated: New York, New York
       April 22, 2020
